Citation Nr: 1816362	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes planus and/or hallux valgus.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus and/or hallux valgus.

3.  Entitlement to service connection for fibroids.

4.  Entitlement to an initial compensable evaluation for a scar of the right breast. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2013, the Veteran testified before a Decision Review Officer in Winston-Salem, North Carolina.  A transcript of that hearing is of record.  In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded the appeal in May 2016.  The remand also included claims of service connection for a back disability, headaches, and fibrocystic breasts, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a June 2017 rating decision the RO granted service connection for lumbar spine degenerative arthritis, migraine headaches, and fibrocystic breast disease, and entitlement to TDIU, all effective April 21, 2009.  As this decision represents complete grants of the benefits sought, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a left and right knee disabilities and fibroids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal the Veteran's scar of the right breast manifested pain, but at no point during the period on appeal did the scar manifest symptoms of being deep and nonlinear, or covering an area of at least 12 square inches (77 square centimeters), or any functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no higher, for scar of the right breast have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial compensable evaluation for service-connected a scar of the right breast.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's disability is evaluated as noncompensably disabling from April 21, 2009, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars not of the head, face, or neck, that are deep and nonlinear, and are at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters), warrant a 20 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars other than the head, face, and neck that are superficial and nonlinear, covering an area of 144 square inches or more, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. §4.118, Diagnostic Code 7805.

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was afforded a VA examination in June 2010.  The Veteran was noted to have a horizontal faint linear scar right lateral breast at the level of the nipple.  The Veteran reported "minor itching occasionally."  The scar was healthy without depression, adherence, or color difference.  There was no skin breakdown over the scar and there was no report of pain.  Physical examination revealed the scar to be 1.0 centimeter by 5.0 centimeters.  The scar was not painful.  There were no signs of skin breakdown.  The scar was superficial, had no inflammation, no edema, and no keloid formation.  There were no other disabling effects.  

At the hearing before the undersigned in March 2016 the Veteran reported that the scar was very painful at times.  The scar was painful and was worse when touched.  She reported that the scar will get red and scab over due to its position in relation to her bra.

The Veteran was afforded a VA examination in March 2017.  The Veteran was noted to have a right breast scar, residual of cyst removal.  The Veteran reported that she underwent a breast biopsy, leaving a large, somewhat painful scar on the lateral side of her right breast.  The scar was noted to not be unstable.  The scar was 7 centimeters by 1 centimeter and was tender to palpation.  The scar did not result in limitation of function.  There were no complications, conditions, signs or symptoms associated with the scar.  The examiner rendered the opinion that the scar was large enough and affected enough tissue to cause adhesions, tension, and pain.

Entitlement to an evaluation of 10 percent disabling, and no higher, for the entire period on appeal is warranted for the Veteran's service-connected scar of the right breast.

During the period on appeal the Veteran has reported that her scar of the right breast was painful.  Upon examination in June 2010 the Veteran's breast was noted to be tender and the Veteran reported that she had minor itching occasionally.  At the Veteran's hearing the Veteran reported that her scar was very painful at times.  Upon examination in March 2017 the Veteran's scar of the right breast was noted to be painful.  As such, affording the Veteran the benefit of the doubt, an evaluation of 10 percent disabling is granted for the Veteran's service-connected scar of the right breast, pursuant to Diagnostic Code 7804, the most appropriate diagnostic code for the Veteran's disability.

At no point during the period on appeal did the Veteran's service-connected scar of the right breast manifest symptoms of being deep and nonlinear, or covering an area of at least 12 square inches (77 square centimeters), or any functional impairment.  Therefore, an evaluation in excess of 10 percent disabling for scar of the right breast is denied.


ORDER

Entitlement to an initial disability rating for scar of the right breast of 10 percent, and no higher, is granted, subject to regulations governing payment of monetary awards.


REMAND

The Veteran seeks entitlement to service connection for right and left knee disabilities, to include as secondary to service-connected pes planus and/or hallux valgus disabilities.

At a hearing before a DRO the Veteran reported that her knees were examined in service and that she had the same symptoms at the time of the hearing.  At the hearing before the undersigned the Veteran reported that her knees first started bothering her during basic training.  She reported that her knees have hurt her since that time.

Pursuant to the May 2016 remand, the Veteran was afforded VA examinations in March 2017, after which the examiner diagnosed bilateral knee strain, but provided a negative nexus opinion on direct and secondary service connection.  The examiner noted February 1992 complaints but "since no other records were found to indicate chronic knee problems during service" it was most likely that the first record was in acute knee pain episode which then resolved.  As rationale for the negative opinion on secondary service connection, the examiner explained that severe pes planus associated with severe pronation can alter weightbearing and potentially cause lateral compartment arthritic changes.  However, recent foot disability benefits questionnaire (DBQ) was reviewed, and did not indicate severe pronation.  Therefore, it is unlikely that her pes planus has either caused or aggravated her knee disability.  

The medical opinions are inadequate.  First, the examiner impermissibly relied solely on the absence of a knee disability at separation from service in rendering the opinion that the Veteran's current knee disabilities were not incurred in service.  Second, although the examiner noted that severe pronation caused by severe pes planus can alter weightbearing and potentially cause lateral compartment arthritic changes, there is no discussion of whether any foot pronation, even though less severe, could cause or aggravate the Veteran's knee disabilities.  As such, as the medical opinions are inadequate, the claim must be remanded to obtain and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran seeks entitlement to service connection for fibroids.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any uterine fibroids.  In a statement dated in October 2009 the Veteran argued that her fibroids were related to her service in the Persian Gulf.

Pursuant to the May 2016 remand, the Veteran was afforded a VA examination in March 2017 with regard to the issue of entitlement to service connection for fibroids.  It was noted in the medical history that the Veteran reported that cysts and fibroids were found on her uterus and ovaries as early as 1994, progressed and became more problematic over time, prompting hysterectomy in 2014.  She reported some residual pain around the scar site and internally, as well as hormonal symptoms of mood swings and hot flashes.  After examination the examiner rendered a negative nexus opinion because there was no evidence of uterine fibroids found in the service treatment records.

The medical opinion is inadequate.  The examiner does not comment on the significance of the Veteran's reports of a finding of fibroids as early as 1994, two years after separation from service, and does not provide an opinion with regard to whether the Veteran's fibroids were related to the Veteran's active service in the Persian Gulf.  As such, as the medical opinion is inadequate, the claim must be remanded to obtain and adequate medical opinion.  See Barr, 21 Vet. App. at 303; Stegall, 11 Vet. App. at 268.  

The Veteran receives continued treatment from VA.  Treatment records dated since October 2017 have not been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since October 2017.  See 38 C.F.R. § 3.159.

In the March 2017 VA examination report it was noted that the Veteran stated that she was treated at Womack Army Hospital.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Womack Army Hospital.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2017.

2.  After obtaining any necessary authorization, attempt to obtain and associate all treatment records regarding the Veteran from Womack Army Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's right and left knee disabilities.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

After reviewing the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right and/or left knee disability was incurred in or aggravated by service.

The examiner should consider and comment upon the Veteran's statements that she has had knee pain since service.  

(b) Is it at least as likely as not that any current right and/or left knee disability is due to or aggravated by the Veteran's service-connected pes planus.

The examiner should comment on whether any foot pronation, other than severe, can cause or aggravate the Veteran's right and/or left knee disabilities.

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's uterine fibroids.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that any current uterine fibroids disorder was incurred in or aggravated by service, to include her service in the Persian Gulf?

The clinician should consider the pertinent clinical evidence to include: (i) the Veteran's testimony that to her knowledge she did not have fibroids in service, and that she had regular menstrual cycles in service; (ii) first reported fibroid in 1994 (2 years after service), and; (iii) a post-service August 2009 echogram which reflects a small uterine fibroid and bilateral follicular cysts.

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


